Case 3:20-cv-01457-RDM-CA Document17 Filed 11/17/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL S. OWL FEATHER-GORBEY, : Civil No. 3:20-cv-1457
Plaintiff - (Judge Mariani)
V.
S. SPAULDING, WARDEN, et al.,
Defendants
MEMORANDUM
Plaintiff, Michael Steven Owl Feather-Gorbey (“Gorbey”), a federal inmate
incarcerated at the United States Penitentiary, Lewisburg, Pennsylvania (“USP-Lewisburg’),
initiated the instant action pursuant to Bivens’, 28 U.S.C. § 1331, and the Federal Tort
Claims Act ("FTCA”)?. (Doc. 1). He subsequently filed motions (Docs. 7, 9) for leave to
amend the complaint. Gorbey seeks to proceed in forma pauperis. (Docs. 10, 15). Gorbey
is a prolific filer who is subject to the three strikes provision set forth in 28 U.S.C. § 1915(g).

Accordingly, he may not proceed in forma pauperis unless he was in imminent danger of

 

' Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
Bivens stands for the proposition that “a citizen suffering a compensable injury to a constitutionally
protected interest could invoke the general federal-question jurisdiction of the district courts to obtain an

award of monetary damages against the responsible federal official.” Butz v. Economou, 438 U.S. 478,
504 (1978).

2 The FTCA vests exclusive jurisdiction in district courts for claims against the United States for
money damages involving “injury or loss of property, or personal injury or death caused by the negligent or
wrongful act or omission of any employee of the Government while acting within the scope of his office or
employment, under circumstances where the United States, if a private person, would be liable to the
Claimant in accordance with the law of the place where the act or omission occurred.” 28 U.S.C. §
1346(b}(1).
Case 3:20-cv-01457-RDM-CA Document17 Filed 11/17/20 Page 2 of 5

serious physical injury at the time he filed his complaint. Abdul-Akbar v. McKelvie, 239 F.3d
307, 310-11 (3d Cir. 2001) (en banc).

Review of the complaint and amendments has been undertaken and, as set forth in
detail below, Gorbey has not sufficiently alleged or shown that he is in imminent danger of
serious bodily harm. Accordingly, the applications to proceed in forma pauperis will be
denied, and this action will be stayed pending receipt of the full filing fee.

I. Allegations of the Complaint and Allegations of Imminent Danger

In the complaint and amendments, Gorbey alleges that Defendants thwarted his
efforts to exhaust administrative remedies and denied his requests for administrative relief.
(Doc. 1, pp. 2-3; see also Docs. 7, 8, 9). He also alleges that he is assigned to a top bunk,
he failed to receive proper medical treatment for his glaucoma, he is not provided adequate
services to practice his religion, and he was denied razors and the ability to shave. (Doc. 1,
pp. 3-7). Additionally, Gorbey alleges that he is in imminent danger of serious physical
injury because BOP staff members attempted to murder him by exposing him to the
coronavirus disease (COVID-19), that staff members did not follow safety protocols when
administering COVID-19 tests, and that he was denied showers and the ability to wash his
clothes and bed linens. (Doc. 9, pp. 2-7).

For relief, Gorbey seeks monetary compensation, immediate medical treatment at an
outside medical facility, transfer to a lower security federal institution, and the termination of

Warden Spaulding. (Doc. 1, p. 9; Doc. 9, p. 8).
Case 3:20-cv-01457-RDM-CA Document17 Filed 11/17/20 Page 3 of 5

il. Discussion

Pursuant to 28 U.S.C. § 1915(g), a prisoner, who on three or more prior occasions
while incarcerated, has filed an action or appeal in federal court that was dismissed as
frivolous, malicious, or for failure to state a claim upon which relief may be granted, must be
denied in forma pauperis status unless he was in imminent danger of serious physical injury
at the time that the complaint was filed. Abdul-Akbar, 239 F.3d at 310-11. Gorbey has had
more than three prior actions or appeals dismissed as frivolous, malicious, or for failing to
state a viable claim. See Gorbey v. The Federal Bureau of Alcohol, et al., Civil No. 5:11-cv-
126 (N.D. W. Va. March 14, 2012) at (Doc. 26) (noting that Gorbey has filed eleven cases
that have been dismissed as frivolous or for failure to state a claim upon which relief can be
granted); Gorbey v. District of Columbia, et al., Civil No. 2:09-cv-151 (S.D. Ind. 2009) at
(Doc. 2) (noting that Gorbey was barred from proceeding in forma pauperis due to his three
strike status under 28 U.S.C. § 1915(g)); Gorbey v. Federal Bureau of Prisons, et al., Civil
No. 5:10-cv-309 (M.D. Fla. 2010) at (Doc. 4) (imposing three strikes bar and citing previous
strikes incurred by Gorbey). Accordingly, he may not proceed in forma pauperis unless he
was in imminent danger of serious physical injury at the time he filed the instant matter.

Allegations of imminent danger must be evaluated in accordance with the liberal
pleading standard applicable to pro se litigants, although the Court need not credit “fantastic
or delusional” allegations that “rise to the level of irrational or wholly incredible.” Gibbs v.

Cross, 160 F.3d 962, 966-67 (3d Cir. 1998) (quotations omitted). A prisoner need not allege
Case 3:20-cv-01457-RDM-CA Document17 Filed 11/17/20 Page 4 of 5

an “existing serious physical injury” to qualify for the exception to the “three strikes”
provision. /d. at 967. “It is sufficient that the condition [alleged] poses an imminent danger
of serious physical injury.” /d.; see also Abdul-Akbar, 239 F.3d at 315. Imminent danger
must exist “contemporaneously with the bringing of the action. Someone whose danger has
passed cannot reasonably be described as someone who ‘is’ in danger, nor can that past
danger reasonably be described as ‘imminent.”” Abdul-Akbar, 239 F.3d at 313.

In the present matter, Gorbey’s claims of imminent danger fail to meet that standard.
He asserts that he is in imminent danger of serious physical injury because he is assigned
to a top bunk, he failed to receive proper medical treatment for his glaucoma, he is not
provided adequate services to practice his religion, he was denied razors and the
opportunity to shave, BOP officials thwarted his efforts to exhaust his administrative
remedies and exposed him to COVID-19. (Doc. 1, pp. 3-7; Doc. 9, p. 2-7). The Court finds
that these allegations simply do not rise to the level of a serious physical injury, or threat of
serious physical injury. 28 U.S.C. § 1915(g). Gorbey’s claims are too speculative to be
considered imminent. See Ball v. Famiglio, 726 F.3d 448, 468 (3d Cir. 2013), abrogated on
other grounds by Coleman v. Tollefson, 135 S.Ct. 1759, 1763 (2015), (“[C]ourts . . . deny
leave to proceed IFP when a prisoner's claims of imminent danger are conclusory or
ridiculous.”) (citation omitted). An inmate claiming that he is in imminent danger of serious
physical harm must “make specific [and] credible allegations to that effect.” Ball, 726 F.3d

at 470 (citation omitted).
Case 3:20-cv-01457-RDM-CA Document17 Filed 11/17/20 Page 5 of5

Upon thorough review of the filings in the instant action, the Court finds that Gorbey
was not under imminent danger of serious physical injury when he signed and filed his
complaint. Gorbey has failed to meet the imminent danger exception to 28 U.S.C. §
1915(g)’s three strikes rule, and thus failed to make the requisite showing to allow him to
proceed in forma pauperis. See Brown v. City of Philadelphia, 331 F. App’x 898 (3d Cir.
2009) (finding that the inmate demonstrated a pattern of abusing judicial process by
repeatedly filing frivolous actions, and affirming the district court's order dismissing the
complaint pursuant to § 1915(g)). If Gorbey wishes to pursue the claims in this action, he
must pay the filing fee in full. Failure to pay the full fee will result in dismissal of the
complaint.

lll. Conclusion
The Court will deny Gorbey’s applications to proceed in forma pauperis and direct

him to submit the requisite filing fee. A separate Order shall issue.

 

WWM

Robert D. Mariani
United States District Judge

Dated: November /4 , 2020
